

115 HR 5259 IH: Stemming the Tide of Rural Economic Stress and Suicide Act
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5259IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Emmer (for himself, Mr. Katko, Mr. Young of Iowa, Mr. O'Halleran, Mr. Rodney Davis of Illinois, Mr. Pocan, Ms. Pingree, Ms. Michelle Lujan Grisham of New Mexico, Mr. Faso, and Mr. Nolan) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food, Conservation, and Energy Act of 2008 to reauthorize the farm and ranch stress
			 assistance network, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stemming the Tide of Rural Economic Stress and Suicide Act or the STRESS Act. 2.Reauthorization of the Farm and Ranch Stress Assistance NetworkSection 7522 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5936) is amended—
 (1)in subsection (a), by striking coordination with the Secretary of Health and Human Services, shall make competitive grants to support cooperative programs between State cooperative extension services and nonprofit organizations and inserting consultation with the Secretary of Health and Human Services, shall make competitive grants to State cooperative extension services and Indian Tribes to support programs with nonprofit organizations in order;
 (2)in subsection (b)— (A)in paragraph (1), by inserting Internet before websites;
 (B)by striking paragraph (2) and inserting the following:  (2)training for individuals who may assist farmers in crisis, including programs and workshops;; and
 (C)in paragraph (4), by inserting , including the dissemination of information and materials before the semicolon at the end; (3)in subsection (c), by striking to enable the State cooperative extension services and inserting or Indian tribes, as applicable, to;
 (4)in subsection (d), by striking fiscal years and all that follows and inserting fiscal years 2019 through 2023; and (5)by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:
				
 (d)Oversight and evaluationThe Secretary, in consultation with the Secretary of Health and Human Services, shall review and evaluate the stress assistance programs carried out pursuant to this section.
 (1)Program reviewNot later than 2 years after the date on which grants are first provided under this section, and annually thereafter, the Secretary shall—
 (A)review the programs funded under a grant made under this section to evaluate the effectiveness of the services offered through such a program and suggest alternative services not offered by a grant recipient that would be appropriate for behavioral health services; and
 (B)submit to Congress, and make available on the public Internet website of the Department of Agriculture, a report containing the results of the review conducted under subparagraph (A) and a description of the services provided through programs funded under such a grant.
 (2)Public availabilityIn making the report under paragraph (1) publicly available, the Secretary shall take such steps as may be necessary to ensure that such report does not contain any information that would identify any person who received services under a program funded under a grant made under this section..
			